Case: 20-20105      Document: 00515886482         Page: 1     Date Filed: 06/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            June 3, 2021
                                  No. 20-20105                            Lyle W. Cayce
                                Summary Calendar                               Clerk


   Kevin Connors,

                                                              Plaintiff—Appellee,
                                       versus

   Edgar Halupis; Terry Speer,

                                                         Defendants—Appellants.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:17-CV-1512


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Edgar Halupis and Terry Speer appeal the district court’s denial of
   their motion for summary judgment on qualified immunity grounds as to the
   claim asserted by Kevin Connors, Texas prisoner # 1284939, that they were
   deliberately indifferent to his serious medical needs in violation of the Eighth
   Amendment.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20105      Document: 00515886482           Page: 2    Date Filed: 06/03/2021




                                     No. 20-20105


          “[T]he denial of a motion for summary judgment based upon qualified
   immunity is a collateral order capable of immediate review . . . to the extent
   that the district court’s order turns on an issue of law.” Brown v. Strain, 663
   F.3d 245, 248 (5th Cir. 2011) (internal quotation marks and citations
   omitted). While we are without jurisdiction to review whether factual
   disputes are genuine, we can determine “whether the factual disputes that
   the district court identified are material to the application of qualified
   immunity.” Amador v. Vasquez, 961 F.3d 721, 726 (5th Cir. 2020) (internal
   quotation marks and citation omitted). Our review is de novo. Kovacic v.
   Villarreal, 628 F.3d 209, 211 (5th Cir. 2010).
          To rebut the assertion of qualified immunity on summary judgment,
   Connors was required to establish that the “allegedly wrongful conduct
   violated clearly established law and that genuine issues of material fact exist
   regarding the reasonableness of the official[s’] conduct.” Baldwin v. Dorsey,
   964 F.3d 320, 325 (5th Cir. 2020), cert. denied, 141 S. Ct. 1379 (2021); see also
   Perniciaro v. Lea, 901 F.3d 241, 255 (5th Cir. 2018). The district court denied
   summary judgment because a genuine issue of material fact remained. The
   question for us on appeal is not whether the factual dispute identified by the
   district court is genuine, but whether it is material to the qualified immunity
   inquiry. Amador, 961 F.3d at 726. We conclude that it is and DISMISS for
   lack of jurisdiction. See id. at 726, 730-31. The motion for dismissal of the
   cross-appeal is DENIED as moot.




                                          2